Exhibit 10.5
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
HEP UNEV HOLDINGS LLC
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of HEP UNEV HOLDINGS LLC, a Delaware limited liability company (the “Company”),
is being entered into on July 12, 2012, by and among the Company, Holly Energy
Partners, L.P., a Delaware limited partnership (“HEP”) and HollyFrontier
Holdings LLC, a Delaware limited liability company (“HFC Holdings” and, together
with HEP, collectively, the “Members”).
W I T N E S S E T H :
WHEREAS, this Agreement amends and restates the Limited Liability Company
Agreement of the Company dated as of June 27, 2012;
WHEREAS, the Members desire to enter into this Agreement to set forth the
Members’ rights and obligations and other matters with respect to the Company;
WHEREAS, this Agreement shall become effective only upon the consummation of the
transactions contemplated by that certain LLC Interest Purchase Agreement, dated
as of July 12, 2012, pursuant to which the Company will purchase and acquire all
of the issued and outstanding membership interests in HEP UNEV Pipeline LLC
(f/k/a Holly UNEV Pipeline Company) (“HEP UNEV”) held by HollyFrontier
Corporation (“HFC”); and
WHEREAS, HEP UNEV is the owner of 75% of all of the issued and outstanding
membership interests in UNEV Pipeline (as defined below).
NOW, THEREFORE, in consideration of the promises and the covenants and
provisions hereinafter contained, the Members hereby adopt the following:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in this Section 1.1.
“Affiliate” means, with respect to any specified person, any other person
controlling, controlled by or under common control with such specified person.
“Applicable Credit Documents” means, collectively, the Credit Agreement, the
Indentures and any other indentures, credit agreements, loan agreements,
promissory notes, or similar instruments or agreements (including all security
agreements, pledge agreements, mortgages and other documents and instruments
entered into or issued in connection with the foregoing) to which HEP or any of
its subsidiaries is a party or pursuant to which any of their respective assets
is pledged or encumbered, as the same may be amended or restated from time to
time.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


“Capital Contribution” means, for any Member, the total amount of cash and cash
equivalents and the fair market value of any property contributed to the Company
by such Member; provided, however, that in the case of HEP Common Units
distributed to the Class B Member pursuant to Section 7.3(a), such HEP Common
Units shall be deemed contributed to the Company by the Class A Members, and the
fair market value of such HEP Common Units shall be as determined pursuant to
Section 7.3(a).
“Class A Appraiser” has the meaning set forth in Section 12.3(c).
“Class A Common Units” means the Units having the privileges, preference,
duties, liabilities, obligations and rights specified with respect to “Class A
Common Units” in this Agreement.
“Class A Member” means a holder of Class A Common Units.
“Class B Appraiser” has the meaning set forth in Section 12.3(c).
“Class B Common Units” means the Units having the privileges, preference,
duties, liabilities, obligations and rights specified with respect to “Class B
Common Units” in this Agreement.
“Class B Member” means the holder of Class B Common Units.
“Company Minimum Gain” means “partnership minimum gain” as defined in
Section 1.704-2(b)(2) of the Treasury Regulations, substituting the term
“Company” for the term “partnership” as the context requires.
“Contract Year” means a 12 consecutive calendar month period beginning on July
1st and ending on the next succeeding June 30th.
“Corresponding Percentage” means (i) in the case of a UNEV Sell-Down involving a
sale by HEP UNEV of membership interests of UNEV Pipeline, a percentage equal to
the portion of such seller’s total membership interest in UNEV Pipeline
represented by the membership interest being sold (e.g. – For a sale of a 7.5%
membership interest in UNEV Pipeline when the seller owned a 75% membership
interest in UNEV Pipeline, the Corresponding Percentage would be 10% (7.5%/75% =
10%)); and (ii) in the case of a sale of membership interests in HEP UNEV by the
Company or a sale of Class A Common Units by an HEP Entity, a percentage equal
to the portion of such seller’s total membership interest in such entity
represented by the membership interest being sold, multiplied by the ownership
percentage of each entity in each other entity through which such entity
indirectly holds an interest in UNEV Pipeline (e.g. – For a sale of 25% of the
Class A Common Units where the Company owned 100% of HEP UNEV and HEP UNEV owned
75% of UNEV Pipeline, the Corresponding Percentage would be 18.75% (25% x 100% x
75% = 18.75%)).
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 14, 2011, by and among Holly Energy Partners –
Operating, L.P., Wells Fargo Bank, N.A., as administrative agent, Union Bank,
N.A., as syndication agent, BBVA Compass Bank

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


and U.S. Bank N.A., as co-documentation agents, Wells Fargo Securities, LLC and
Union Bank, N.A., as joint lead arrangers and joint bookrunners, and the
financial institutions party thereto, providing for revolving credit borrowings
and letters of credit, including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and, in
each case, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.
“Distribution” means a distribution made by the Company to a Member, whether in
cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided, however, that none of the following shall
be a Distribution: (a) any recapitalization or exchange of securities of the
Company; or (b) any subdivision (by a split of Units or otherwise) or any
combination (by a reverse split of Units or otherwise) of any outstanding Units.
“Distribute” when used in other grammatical variations shall have a correlative
meaning.
“DLLCA” means the Delaware Limited Liability Company Act, Title 6, Chapter 18,
§§ 18-101, et seq, and any successor statute, as it may be amended from time to
time.
“EBITDA Threshold Amount” means the amount in dollars equal to (A) the HEP
Ownership Percentage, multiplied by (B) $30 million, divided by (C) 75%.


“General Partner” means HEP Logistics Holdings, L.P., a Delaware limited
partnership and general partner of HEP.
“Giveback Amount” means an amount equal to the sum of: (A) the aggregate
Quarterly Reductions for the fourth fiscal quarter of the Contract Year
beginning on July 1, 2015; plus (B) the product of (i) the aggregate Quarterly
Reductions for the third fiscal quarter of the Contract Year beginning on July
1, 2015, multiplied by (ii) 1.0175; plus (C) the product of (i) the aggregate
Quarterly Reductions for the second fiscal quarter of the Contract Year
beginning on July 1, 2015, multiplied by (ii) 1.0353; plus (D) the product of
(i) the aggregate Quarterly Reductions for the first fiscal quarter of the
Contract Year beginning on July 1, 2015, multiplied by (ii) 1.0534.
“HEP” has the meaning set forth in the preamble.
“HEP Common Unit” means a “Common Unit” as such term is defined in the
Partnership Agreement.
“HEP Entities” means HEP and its wholly-owned subsidiaries.
“HEP Ownership Percentage” means a percentage equal to the product of (at the
time of calculation) (A) the lesser of (x) the aggregate percentage ownership
interest in UNEV Pipeline directly owned by HEP UNEV and/or any other HEP Entity
or (y) 75%, multiplied by (B) the aggregate percentage ownership interest in HEP
UNEV directly owned by the Company and/or any other HEP Entity, multiplied by
(C) the aggregate percentage of the Company’s Class A Common Units directly held
by HEP and/or any other HEP Entity.


“HEP UNEV” shall have the meaning as set forth in the Recitals.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


“Incentive Distribution Rights” means the “Incentive Distribution Rights” as
such term is defined in the Partnership Agreement.
“Indentures” means (i) that certain Indenture, dated as of March 10, 2010 among
HEP and Holly Energy Finance Corp., the guarantors party thereto, and U.S. Bank
National Association, as trustee and (ii) that certain Indenture, dated as of
March 12, 2012 among HEP and Holly Energy Finance Corp., the guarantors party
thereto, and U.S. Bank National Association, as trustee, in each case, as
amended, restated, modified, or renewed, in whole or in part from time to time.
“Independent Appraiser” has the meaning set forth in Section 12.3(c).
“Mandatory Buy-Out Date” has the meaning set forth in Section 12.3.
“Mandatory Buy-Out Price” has the meaning set forth in Section 12.3.
“Member Nonrecourse Debt Minimum Gain” means “partner nonrecourse debt minimum
gain” as defined in Section 1.704-2(i) of the Treasury Regulations, substituting
the term “member” for the term “partner” as the context requires.
“Membership Interest” means an interest in the Company owned by a Member,
including such Member's right (based on the type and class of Unit or Units held
by such Member), as applicable, (a) to a Distributive share of net income, net
losses and other items of income, gain, loss and deduction of the Company; (b)
to a Distributive share of the assets of the Company; (c) to vote on, consent to
or otherwise participate in any decision of the Members as provided in this
Agreement; and (d) to any and all other benefits to which such Member may be
entitled as provided in this Agreement or the DLLCA.
“Optional Buy-Down Date” has the meaning set forth in Section 12.2.
“Optional Buy-Out Date” has the meaning set forth in Section 12.1.
“Optional Buy-Out Price” has the meaning set forth in Section 12.1.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of HEP, dated as of July 13, 2004 and as amended from time
to time.
“Permitted Transfers” means transfers to an Affiliate.
“Preferred Return” shall have the meaning set forth in Section 7.3(a).
“Profits Interest Accrual Start Date” means July 1, 2015.
“Profits Interest Accrual Termination Date” means the earlier of (i) the final
day of the Contract Year with respect to which there shall have accrued a
Profits Interest Amount equal to the Profits Interest Balance Amount applicable
for the next Contract Year or (ii) June 30, 2032.
“Profits Interest Amount” means, with respect to each Profits Interest Annual
Period, an

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


amount equal to 50% multiplied by the excess of the incremental UNEV EBITDA for
such Profits Interest Annual Period attributable to HEP’s indirect aggregate
percentage ownership interest in UNEV Pipeline (not counting, as of the time of
calculation, any ownership interest in UNEV Pipeline held by the HEP Entities
that was previously held by Sinclair Transportation Corporation as of the date
of this Agreement), over the EBITDA Threshold Amount. For the avoidance of
doubt, the Profits Interest Amount with respect to a Profits Interest Annual
Period shall equal the product of (at the time of such calculation) (A) 50%
multiplied by (B) the excess (if any) of (x) the product of (i) the UNEV EBITDA
for such Profits Interest Annual Period, multiplied by (ii) the HEP Ownership
Percentage, over (y) the EBITDA Threshold Amount. For the further avoidance of
doubt, (i) no Profits Interest Amount will accrue with respect to any Contract
Year or any other period that follows the Profits Interest Accrual Termination
Date, and (ii) in no event will the Profits Interest Amount with respect to any
Profits Interest Annual Period include any amounts in excess of the Profits
Interest Balance Amount that will be applicable for the next Contract Year.
“Profits Interest Annual Period” means each Contract Year beginning on the
Profits Interest Accrual Start Date or an anniversary of the Profits Interest
Accrual Start Date, but not including any Contract Year beginning after the
Profits Interest Accrual Termination Date.
“Profits Interest Balance Amount” means an amount calculated in the following
manner:
(a)    For the Contract Year beginning on July 1, 2016, the Profits Interest
Balance Amount is $33,820,000 (as such may be adjusted from time to time
pursuant to Article XII); provided, however, that if the Woods Cross Expansion
Completion Date has not occurred by July 1, 2015, then the Profits Interest
Balance Amount for the Contract year beginning on July 1, 2016 shall equal the
sum of (x) $33,820,000 (as such may be adjusted from time to time pursuant to
Article XII) plus (y) the Giveback Amount.
(b)    For each succeeding Contract Year, the Profits Interest Balance Amount
applicable to such Contract Year will be equal to the product of (i) the
difference between (A) the prior Contract Year’s Profits Interest Balance Amount
and (B) the Profits Interest Amounts paid during such prior Contract Year,
multiplied by (ii) 1.07. A table containing examples of the calculation of the
Profits Interest Balance Amount is attached hereto as Exhibit 1.
(c)    Solely for the purposes of calculating the Profits Interest Balance
Amount, amounts that were due to be paid on a Profits Interest Payment Date but
which were not paid and became part of the Unpaid Profits Interest Amount (and
with respect to which Preferred Return is accruing) shall be deemed “paid” under
(b)(i)(B) of this definition.
(d)    Amounts paid to the Class B Member by the Company in HEP Common Units
pursuant to Section 7.3, shall be valued as determined on the date of payment in
accordance with such Section 7.3, rather than by reference to the value of such
HEP Common Units on any subsequent date.
(e)    Preferred Return paid to the Class B Member by the Company with respect
to the Unpaid Profits Interest Amount shall not be considered in determining
whether or not the Profits Interest Balance Amount has been met.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


“Profits Interest Payment Date” means the date in each Contract Year following
the end of a Profits Interest Annual Period that is the earlier of (i) the 30th
day following the receipt by the Company of all financial statements of UNEV
Pipeline with respect to such Profits Interest Annual Period, and (ii) the 60th
day following the end of such Profits Interest Annual Period.
“Profits Interest Payment Restriction” has the meaning set forth in Section
7.3(a).
“Quarterly Reductions” means, for a given fiscal quarter, the aggregate amount
of the reductions, pursuant to the Waiver, in the quarterly distributions to the
General Partner in its capacity as a holder of Incentive Distribution Rights
paid during such fiscal quarter.
 
“Restricted Profits Interest Account” has the meaning set forth in Section
7.3(b).
“Treasury Regulations” means the final or temporary regulations issued by the
United States Department of Treasury pursuant to its authority under the Code,
and any successor regulations.
“UNEV EBITDA” means earnings before interest, taxes, depreciation and
amortization of UNEV Pipeline.
“UNEV Pipeline” means UNEV Pipeline, LLC a Delaware limited liability company of
which HEP UNEV, a wholly owned subsidiary of the Company, owns 75% of all of the
issued and outstanding membership interests and Sinclair Transportation
Corporation owns 25% of all of the issued and outstanding membership interests.
UNEV Pipeline is the owner of an approximately 400 mile, 12-inch refined
products pipeline currently running from Woods Cross, Utah to Las Vegas, Nevada,
related products terminals in or near Cedar City, Utah and Las Vegas, Nevada,
and other related assets.
“UNEV Sale Event” means (A) any direct or indirect transfer, assignment, sale,
gift, exchange, change of record holder, pledge, hypothecation or other
encumbrance, or any other disposition (whether voluntary, involuntary or by
operation of law, or by way of merger or consolidation that is not part of an
internal restructuring involving, or transfer between, only HEP Entities) of:
(i) all or any part of any membership interests of UNEV Pipeline by an HEP
Entity; (ii) all or any part of any membership interests of HEP UNEV; or (iii)
any material assets of UNEV Pipeline, or (B) any transfer, conveyance,
assignment, sale or pledge of any Class A Common Units to any person other than
a wholly-owned subsidiary of such Class A Member; provided, however, that no
pledge, hypothecation or other encumbrance shall constitute a UNEV Sale Event to
the extent made pursuant to the Credit Agreement or made to another bona fide
third-party lender of borrowed money to UNEV Pipeline.
“UNEV Sell-Down” means a sale, transfer, assignment or conveyance (other than to
an HEP Entity) of any (i) membership interests of UNEV Pipeline by HEP UNEV
following which the HEP Entities collectively own more than 50% of the aggregate
outstanding membership interests of UNEV Pipeline, (ii) membership interests of
HEP UNEV by the Company following which the HEP Entities collectively own more
than 50% of the aggregate outstanding membership interests of HEP UNEV, or (iii)
Class A Common Units of the Company following which the HEP Entities
collectively own more than 50% of the aggregate outstanding Class A Common Units
of the

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Company.
“Unit” means a unit representing a fractional part of the Membership Interests
of the Members and shall include all types and classes of Units, including the
Class A Common Units and the Class B Common Units; provided, however, that any
type or class of Unit shall have the privileges, preference, duties,
liabilities, obligations and rights set forth in this Agreement and the
Membership Interests represented by such type or class or series of Unit shall
be determined in accordance with such privileges, preference, duties,
liabilities, obligations and rights.
“Unpaid Profits Interest Amount” means, at any given time on or following the
first Profits Interest Payment Date, an amount equal to the aggregate accrued
and unpaid Profits Interest Amount at such time, including all Preferred Return
accrued on any unpaid amounts in accordance with Section 7.3. For the sake of
clarity, the Unpaid Profits Interest Amount shall (i) increase on each Profits
Interest Payment Date by the amount of any Profits Interest Amount due on such
date with respect to the most recently expired Profits Interest Annual Period,
(ii) increase over time with the amount of any Preferred Return that accrues
under Section 7.3, and (iii) be reduced at the time of payment by the amount of
any Distributions or payments made to the Class B Member with respect to the
Class B Common Units.
“Waiver” means the Limited Partial Waiver of Incentive Distribution Rights Under
the Partnership Agreement, effective as of July 12, 2012, by HEP Logistics
Holdings, L.P.
“Woods Cross Expansion Completion Date” means the “Woods Cross Expansion
Completion Date” as such term is defined in the Waiver.
ARTICLE II    
ORGANIZATIONAL AND OTHER MATTERS
Section 2.1    Organization; Admission. The Company was formed as a limited
liability company pursuant to the DLLCA by filing a Certificate of Formation
(the “Certificate”) with the Secretary of State of the State of Delaware on June
27, 2012.
Section 2.2    Name. The name of the Company is HEP UNEV Holdings LLC, and the
business of the Company is conducted under such name. The Board may, in its sole
discretion, change the name of the Company from time to time. In any such event,
the Secretary shall promptly file or cause to be filed in the office of the
Secretary of State of the State of Delaware an amendment to the Certificate
reflecting such change of name. The Company may also conduct business under one
or more fictitious names if the Board determines that such is in the best
interests of the Company.
Section 2.3    Limited Liability. Except as otherwise provided by the DLLCA, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be the debts, obligations and liabilities solely of the
Company, and the Members shall not be obligated personally for any of such
debts, obligations or liabilities solely by reason of being a member.
Section 2.4    Registered Office and Agent. The address of the Company’s
registered office (required by Section 18-104 of the DLLCA to be maintained in
the State of Delaware) shall be

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 and the
name of the Company’s registered agent at such address is The Corporation Trust
Company. The Company’s principal place of business shall be 2828 N. Harwood,
Suite 1300, Dallas, Texas 75201. The Board may change such registered office,
registered agent or principal place of business from time to time. The Company
may from time to time have such other place or places of business within or
without the State of Delaware as may be determined by the Board.
Section 2.5    Fiscal Year. The fiscal year of the Company shall end on December
31 of each calendar year unless, for United States federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
United States federal income tax purposes and for accounting purposes.
Section 2.6    No State-Law Partnership. The Company shall not be a partnership
or a joint venture for any reason other than for United States federal income
and state tax purposes, and no provision of this Agreement shall be construed
otherwise. The Company shall be operated in a manner consistent with its
classification as a disregarded entity for United States federal and state tax
purposes.
Section 2.7    Seal. The Company may maintain a seal containing the name of the
Company. Any officer of the Company shall have the authority to affix the seal
of the Company in the name of the Company to any document duly authorized
pursuant to this Agreement or resolutions of the Board and to attest the
affixation of the seal of the Company thereto, as such affixation may be
required for the conduct of the Company’s business.
ARTICLE III    
PURPOSE AND POWERS
Section 3.1    Purpose of the Company. The purpose of the Company shall be to
engage or participate in any lawful business activities in which a limited
liability company formed in the State of Delaware may engage or participate.
Section 3.2    Powers of the Company. The Company shall have the power to do any
and all acts reasonably necessary, appropriate, proper, advisable, incidental or
convenient to or for the furtherance of the purpose and business described
herein and for the protection and benefit of the Company.
ARTICLE IV    
UNITS
Section 4.1    Units Generally. The Membership Interests of the Members shall be
represented by issued and outstanding Units, which may be divided into one or
more types, classes or series. Each type, class or series of Units shall have
the privileges, preference, duties, liabilities, obligations and rights,
including voting rights, if any, set forth in this Agreement with respect to
such type, class or series. Subject to the rights of the Class B Member under
the final sentence in Section 4.3, the Company may, in the sole discretion of
the Board, create, authorize and issue additional Membership Interests (which
may or may not be denominated in Units and which may

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


include additional Class A Common Units) with such rights and privileges as are
determined by the Board, in its sole discretion.
Section 4.2    Class A Common Units. Other than the Class B Member’s right to
the Profits Interest Amount (and any Preferred Return), holders of Class A
Common Units shall have the rights to all Distributions of the Company. Each
Class A Member shall be entitled to one vote per Class A Common Unit on all
matters upon which the Class A Members have the right to vote under this
Agreement, or otherwise submitted to a vote of the Class A Members.
Section 4.3    Class B Common Units. The Class B Member shall have the right to
the Profits Interest Amount (and any Preferred Return) as provided in
Article VII . Following the payment in full of all Profits Interest Amounts
accruing (or to accrue) prior to the Profits Interest Accrual Termination Date
(as well as any Preferred Return), the Class B Common Units shall automatically
cease to be outstanding and the Class B Member shall no longer have any rights
or privileges under this Agreement. Unless specifically set forth in this
Agreement, the Class B Common Member shall have no other rights of the Members
under this Agreement. Unless specifically set forth in this Agreement, the Class
B Common Units shall not entitle the holder thereof to vote on any matters
required or permitted to be voted on by the Members. Notwithstanding the
foregoing, following the date of this Agreement and prior to the payment in full
of all Profits Interest Amounts accruing (or to accrue) prior to the Profits
Interest Accrual Termination Date (as well as any Preferred Return), the Company
may not issue any Membership Interest that would entitle the holder thereof to
receive Distributions prior to, in preference to, or pari passu with, the Class
B Common Units.
Section 4.4    Members Schedule. The Company shall maintain a schedule of all
Members, their respective mailing addresses and the amount and series of Units
held by them (the “Members Schedule”), and shall update the Members Schedule
upon the issuance or transfer of any Units to any new or existing Member. A copy
of the Members Schedule as of the execution of this Agreement is attached hereto
as Schedule A.
ARTICLE V    
CONTRIBUTIONS AND ALLOCATIONS
Section 5.1    Contributions.
(a)    Contemporaneously with the execution of this Agreement, each Member
owning Class A Common Units and Class B Common Units has made the Capital
Contribution giving rise to such Member’s initial Capital Account and is deemed
to own the number, type, series and class of Units, in each case, in the amounts
set forth opposite such Member’s name on the Members Schedule as in effect on
the date hereof.
(b)    If, at any time, the revenues and other funds available to the Company
are not adequate to meet its obligations, the Members may, in their sole and
absolute discretion, make additional capital contributions in such amounts as
they deem necessary. The Members will not at any time have any liability to the
Company for any negative balance in their capital accounts except to the extent
that such negative balance arose as the result of distributions in violation of
this

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Agreement or applicable law. No Member shall be required to make any additional
Capital Contributions to the Company. Any future Capital Contributions made by
any Member may only be made with the consent of the Board. No Member shall be
required to lend any funds to the Company and no Member shall have any personal
liability for the payment or repayment of any Capital Contribution by or to any
other Member.
Section 5.2    Capital Accounts. The Company shall establish and maintain for
each Member a separate capital account (a “Capital Account”) on its books and
records in accordance with this Section 5.2. Each Capital Account shall be
established and maintained in accordance with the following provisions:
(a)    Each Member’s Capital Account shall be increased by the amount of:
(i)    such Member’s Capital Contributions, including such Member’s initial
Capital Contribution and any HEP Common Units deemed contributed to the Company
by the Class A Members pursuant to Section 7.3(a);
(ii)    any net income or other item of income or gain allocated to such Member
pursuant to Sections 6.1(a) and (b); and
(iii)    any liabilities of the Company that are assumed by such Member or
secured by any property Distributed to such Member.
(b)    Each Member’s Capital Account shall be decreased by:
(i)    the cash amount or fair market value of any property Distributed to such
Member pursuant to Article VII, including any HEP Common Units distributed to
the Class B Member pursuant to Section 7.3(a), the fair market value of which
shall be determined in accordance with Section 7.3(a);
(ii)    the amount of any net loss or other item of loss or deduction allocated
to such Member pursuant to Sections 6.1(a) and (b); and
(iii)    the amount of any liabilities of such Member assumed by the Company or
which are secured by any property contributed by such Member to the Company.
ARTICLE VI    
ALLOCATIONS
Section 6.1    Allocations.
(c)    For each fiscal year (or portion thereof), except as otherwise provided
in this Agreement, net income and net loss (and, to the extent necessary,
individual items of income, gain, loss or deduction) of the Company shall be
allocated among the Members in a manner such that, the Capital Account balance
of each Member, immediately after making such allocations, is, as nearly as
possible, equal to (i) the Distributions that would be made to such Member
pursuant to Article XII if the Company were dissolved, its affairs wound up and
its assets sold for cash equal

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


to their fair market value, all Company liabilities were satisfied, and the net
assets of the Company were Distributed, in accordance with Article XII, to the
Members immediately after making such allocations, minus (ii) such Member's
share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.
(d)    Notwithstanding any other provision of this Agreement, “partner
nonrecourse deductions” (as defined in Treasury Regulation Section 1.704-2(i)),
if any, of the Company shall be allocated for each period to the Member that
bears the economic risk of loss within the meaning of Treasury Regulation
Section 1.704-2(i), and “nonrecourse deductions” (as defined in Treasury
Regulation Section 1.704-2(b)) and “excess nonrecourse liabilities” (as defined
in Treasury Regulations Section 1.752-3(a), if any, of the Company shall be
allocated to the Members as reasonably determined by the tax matters members in
accordance with applicable Treasury Regulations. This Agreement shall be deemed
to include “qualified income offset,” minimum gain chargeback” and “partner
nonrecourse debt minimum gain chargeback” provisions within the meaning of the
Treasury Regulations under Section 704(b) of the Code.
(e)    Except as otherwise required by Section 704(c) of the Code, for federal
income tax purposes, each item of income, gain, loss and deduction of the
Company for each taxable period shall be allocated in the manner as such items
are allocated under Sections 6.1(a) and (b).
ARTICLE VII    
DISTRIBUTIONS
Section 7.1    Distributions Prior to the First Profits Interest Payment Date
and After Payment of All Profits Interest Amounts and Unpaid Profits Interest
Amounts. Subject to Section 7.3, prior to the first Profits Interest Payment
Date and after payment in full of all Profits Interest Amounts accrued (or to
accrue) and all Unpaid Profits Interest Amounts:
(a)    the Board, in its sole discretion, shall decide whether, when and in what
amounts Distributions shall be made to the Members; and
(b)    any amounts so Distributed shall be distributed to the Class A Members
pro rata in proportion to their holdings of Class A Common Units.
Section 7.2    Distributions On and After the First Profits Interest Payment
Date Until Payment of All Profits Interest Amounts and Unpaid Profits Interest
Amounts. Subject to Section 7.3, from and after the first Profits Interest
Payment Date until payment in full of all Profits Interest Amounts accrued (or
to accrue) and all Unpaid Profits Interest Amounts, Distributions shall be made
as follows:
(a)    first, 100% to the Class B Member until the Unpaid Profits Interest
Amount is reduced to zero; and
(b)    thereafter, 100% to the Class A Members pro rata in proportion to their
holdings of Class A Common Units.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Section 7.3    Restrictions on Dividends; Interest and Class B Member’s
Election.
(a)    Notwithstanding Section 7.1 or Section 7.2, no Distribution shall be made
to any Member if, at the time of such Distribution, payment of such Distribution
would (i) violate, breach or result in a default (or give any party thereto the
right to declare any event of default) under any Applicable Credit Document then
in effect, or (ii) violate or breach any law, regulation or court order
applicable to the Class A Members, any of their direct and indirect
subsidiaries, or the Company, including §18-607 of the DLLCA (a “Profits
Interest Payment Restriction”). In the event the Company is unable to make any
payment to the Class B Member of any Profits Interest Amount due on any Profits
Interest Payment Date as a result of a Profits Interest Payment Restriction,
then, at the election of the Class B Member, either (1) such Unpaid Profits
Interest Amount will accrue a preferred return at a rate of 10% per annum (the
“Preferred Return”), or (2) the Class B Member may receive payment of such
Profits Interest Amount in the form of HEP Common Units, rather than cash, which
HEP Common Units shall be valued at market prices without discount, calculated
using the volume weighted average price of HEP’s Common Units, as quoted on the
New York Stock Exchange for the 10 trading days immediately preceding such
Profits Interest Payment Date. If the Class B Member elects to receive payment
of any Profits Interest Amount in the form of HEP Common Units, such payment
shall only be made if such issuance is permitted pursuant to applicable laws,
regulations, court orders and the Partnership Agreement.
(b)    Notwithstanding the provisions of Section 7.3(a) or the priority of
Distributions provided for in Section 7.2, in the event the Company is unable to
make payment of any Profits Interest Amount as a result of a Profits Interest
Payment Restriction and such payment is not made in HEP Common Units as provided
in Section 7.3(a), then the Company may, nevertheless, make Distributions to the
Class A Members in accordance with Section 7.2(b) so long as (i) the Company
deposits the Unpaid Profits Interest Amount in a segregated account (the
“Restricted Profits Interest Account”) (including, at least quarterly, amounts
for Preferred Return accrued under Section 7.3(a)), and (ii) promptly
distributes to the Class B Member the amounts in the Restricted Profits Interest
Account as soon as and to the extent payment of such amounts is no longer
subject to such Profits Interest Payment Restrictions.
(c)    Following the receipt of annual financial statements of UNEV Pipeline for
any fiscal year that contains any portion of a completed Profits Interest Annual
Period, the Company shall recalculate the UNEV EBITDA for such completed Profits
Interest Annual Period based upon such annual financial statements for all
purposes hereunder. If such recalculation results in an increase in the Profits
Interest Amount for a completed Profits Interest Annual Period, then the Company
shall Distribute such increased amount to the Class B Member. If such
recalculation results in a decrease in the Profits Interest Amount for a
completed Profits Interest Annual Period, then the Class B Member shall repay
the amount of such Decrease to the Company.
ARTICLE VIII    
MANAGEMENT OF THE COMPANY
Section 8.1    Board of Managers; Power and Authority. The business and affairs
of the Company shall be managed by or under the direction of a Board of one or
more Managers (the “Board”; individual members of the Board shall be referred to
as “Managers”), which shall have

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


the power to do any and all acts necessary, convenient or incidental to or for
the furtherance of the purposes of the Company described in this Agreement,
including all powers, statutory or otherwise, possessed by managers of a limited
liability company under the DLLCA and the power and authority to amend the
Certificate, adopt an agreement of merger or consolidation, approve a conversion
of the Company and approve any dissolution or winding up of the Company or a
revocation of a dissolution of the Company. Each Manager is hereby designated a
“manager” of the Company within the meaning of the DLLCA. Except as otherwise
required by law, approval of any action by the Board in accordance with this
Agreement shall constitute approval of such action by the Company.
(c)    Number of Managers. The number of Managers constituting the entire Board
shall be three individuals or such other number as may be fixed from time to
time by the Class A Members or by the vote of a majority of the entire Board.
(d)    Appointment and Removal of Managers. All Managers shall be appointed by
the Class A Members. Any Manager so appointed by the Members shall serve in the
capacity so appointed until (i) removed with or without cause by the Class A
Members, (ii) such Manager’s successor shall be duly elected and appointed by
the Class A Members or (iii) such Manager’s death, disability or resignation.
The Class A Member hereby appoints Matthew P. Clifton, Bruce R. Shaw and Denise
C. McWatters as the Managers.
(e)    Vacancies; Increases in the Number of Managers. Vacancies and newly
created Board positions resulting from any increase in the authorized number of
Managers constituting the entire Board may be filled by the Class A Members.
(f)    Quorum. A majority of the total number of Managers shall constitute a
quorum for the transaction of business of the Board. Any meeting may be
adjourned from time to time by a majority of the Managers present at the
meeting, whether or not a quorum is present, and the meeting may be adjourned
without further notice.
(g)    Action by Vote. Except as may otherwise be provided by law or this
Agreement, when a quorum is present at any meeting, the vote of a majority of
the Managers present shall be the act of the Board.
(h)    Offices; Location of Books and Records; Place of Meetings; Order of
Business. The Company’s office shall be at, and the books and records of the
Company will be kept at, the Company’s principal place of business. The Board
may have offices and keep the books and records of the Company, except as
otherwise provided by law, in such other place or places, within or without the
State of Delaware, as the Board may from time to time determine by resolution.
The Board may hold meetings at the Company’s principal place of business or at
any place determined by a majority of the Managers. At all meetings of the Board
business shall be transacted in such order as shall from time to time be
determined by the Chairman of the Board (if any), or in his absence by the
President, or by resolution of the Board.
(i)    Meetings. Meetings of the Board may be called by any Manager, the
President or any Vice President.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


(j)    Notice. Meetings of the Board may be held upon at least twenty-four hours
oral or written notice to the Managers or upon such shorter notice as may be
approved by the Managers. All written notices and other communications to be
given to Managers shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service or three
days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or when received in the form of a
telegram, facsimile or other electronic transmission (including electronic
mail), and shall be directed to the address, facsimile number or electronic mail
address as such Manager shall designate by notice to the Company. Neither the
business to be transacted at, nor the purpose of, any meeting of the Board need
be specified in the notice of such meeting. Any Manager may waive the
requirement of such notice as to such Manager. Attendance by a Manager at any
meeting shall constitute waiver by such Manager of the requirement of notice of
such meeting unless such Manager specifically objects at such meeting on the
basis of improper notice.
(k)    Participation in Meetings by Conference Telephone. Managers may
participate in a meeting of the Board by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other or by any other means permitted by law. Such
participation shall constitute presence in person at such meeting.
(l)    Action without a Meeting. Any action required or permitted to be taken at
any meeting of the Board may be taken without a meeting if a majority of the
Managers consent thereto in writing; provided, however, that if such action is
taken by less than unanimous written consent, notice of the taking of such
action must be given to those Managers who have not consented in writing within
two days of the taking of such action. Such consent shall be treated for all
purposes as the act of the Board.
(m)    Compensation. The Managers shall not receive any compensation except as
may be fixed from time to time in writing by the Board.
(n)    Manager Standard of Care; Liability. A Manager shall perform his duties
in good faith and in a manner such Manager reasonably believes to be in the best
interests of the Company. A Manager shall not have any liability by reason of
being or having been a Manager.
(o)    Interested Managers. No contract or transaction between the Company and
one or more of its Managers or the Members, or between the Company and any other
corporation, partnership, association, or other organization in which one or
more of the Company’s Managers or the Members are managers or members or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the Manager or Member is present at or
participates in the meeting of the Board which authorizes the contract or
transaction, or solely because his or their votes are counted for such purpose,
if:
(i)    the material facts as to the relationship or interest and as to the
contract or transaction are disclosed or are known to the Board, and the Board
in good faith authorizes the contract or transaction by the affirmative votes of
a majority of the disinterested Managers, even though the disinterested Managers
be less than a quorum;

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


(ii)    the material facts as to his relationship or interest and as to the
contract or transaction are disclosed or are known to the Members entitled to
vote thereon, and the contract or transaction is specifically approved in good
faith by vote of the Members; or
(iii)    the contract or transaction is fair as to the Company as of the time it
is authorized, approved or ratified, by the Board or the Members.
Section 8.2    Officers.
(d)    Authority to Appoint. The Board may appoint, and remove with or without
cause, such officers of the Company as the Board from time to time may
determine, in its sole and absolute discretion to manage and control the
business and affairs of the Company. Such officers need not be a Member or
Manager, and shall have such duties, powers, responsibilities and authority as
set forth below and as otherwise may be authorized by the Board from time to
time.
(e)    Term. Subject to any express term of any written agreement between the
Company and any officer approved by the Board in writing, any officer so
appointed by the Board shall serve in the capacity so appointed until (i)
removed with or without cause by the Board, (ii) such officer’s successor shall
be duly elected and appointed by the Board or (iii) such officer’s death,
disability or resignation.
(f)    Titles. To the extent appointed by the Board, the officers of the Company
may be a Chairman of the Board, a Chief Executive Officer, President, a
Secretary, one or more Vice Presidents (any one or more of whom may be
designated Executive Vice President or Senior Vice President), a Treasurer and
such other officers as the Board may from time to time elect or appoint by
resolution. Any number of offices may be held by the same person.
(g)    Salaries. The officers and agents of the Company shall not receive any
salaries or other compensation except as may be fixed from time to time in
writing by the Board.
(h)    Vacancies. Any vacancy occurring in any office of the Company may be
filled by the Board.
(i)    Powers and Duties of the Chairman of the Board. The Chairman of the Board
shall be an existing Manager and shall preside at all meetings of the Board.
(j)    Powers and Duties of the Chief Executive Officer. The President shall be
the Chief Executive Officer of the Company unless the Board designates the
Chairman of the Board as Chief Executive Officer. The Chief Executive Officer
shall have, subject to the control of the Board, general executive charge,
management and control of the properties, business and operations of the Company
with all such powers as may be reasonably incident to such responsibilities; he
may agree upon and execute leases, contracts, evidences of indebtedness and
other obligations in the name of the Company; and he may sign certificates for
membership interests of the Company.
(k)    Powers and Duties of the President. The President shall have the
authority to agree upon and execute all leases, contracts, evidences of
indebtedness and other obligations in

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


the name of the Company; and, unless the Board otherwise determines, he shall,
in the absence of the Chairman of the Board or if there be no Chairman of the
Board, preside at all meetings of the Board.
(l)    Vice Presidents. In the absence of the President, or in the event of his
inability or refusal to act, a Vice President designated by the Board shall
perform the duties of the President, and when so acting shall have all the
powers of and be subject to all the restrictions upon the President. In the
absence of a designation by the Board of a Vice President to perform the duties
of the President, or in the event of his absence or inability or refusal to act,
the Vice President who is present and who is senior in terms of time as a Vice
President of the Company shall so act.
(m)    Powers and Duties of the Chief Financial Officer. The Chief Financial
Officer, if any, shall have responsibility for the general executive charge,
management and control of the financial affairs and business of the Company and,
jointly with the Treasurer (if one shall be appointed), shall have custody and
control of all the funds and securities of the Company. He shall perform all
acts incident to the position of Chief Financial Officer, subject to the control
of the Chief Executive Officer.
(n)    Treasurer. The Treasurer, if any, jointly with the Chief Financial
Officer (if one shall be appointed), shall have responsibility for the custody
and control of all the funds and securities of the Company. He shall perform all
acts incident to the position of Treasurer, subject to the control of the Chief
Executive Officer.
(o)    Secretary. The Secretary shall keep the minutes of all actions or
consents by the Board and the Member, in books provided for that purpose; he
shall attend to the giving and serving of all notices; he may sign with the
other appointed officers all certificates for membership interests of the
Company; he shall have charge of the certificate books, transfer books and
membership interest ledgers, and such other books and records as the Board may
direct, all of which shall at all reasonable times be open to inspection of any
Manager or the Member upon application at the office of the Company during
reasonable hours; and he shall in general perform all acts incident to the
office of Secretary, subject to the control of the Chief Executive Officer.
(p)    Assistant Secretaries. Each Assistant Secretary, if any, shall have the
usual powers and duties pertaining to his office, together with such other
powers and duties as from time to time may be designated in this Agreement or
assigned to him by the Chief Executive Officer or the Board. The Assistant
Secretaries shall exercise the powers of the Secretary under the Secretary’s
direction or during that officer’s absence or inability or refusal to act.
(q)    Action with Respect to Securities and membership interests of Other
Entities. Unless otherwise directed by the Board, the Chief Executive Officer,
the President and each Vice President shall have power to vote and otherwise act
on behalf of the Company, in person or by proxy, at any meeting of holders of
voting securities or interests held by the Company of or with respect to any
action of holders of voting securities or interests of any other corporation or
other entity in which the Company may hold securities and otherwise to exercise
any and all rights and powers which this Company may possess by reason of its
ownership of or voting securities or interest in such other corporation or other
entity.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Section 8.3    Other Activities. Neither this Agreement nor any principle of law
or equity shall preclude or limit, in any respect, the right of the Members to
engage in or derive profit or compensation from any other activities or
investments.
ARTICLE IX    
INDEMNIFICATION
Section 9.1    Indemnification by the Company. The Company shall indemnify any
person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding (each a
“Proceeding”), by reason of the fact that he (i) is or was a member, manager,
officer, employee or agent of the Company or an officer, director, manager,
stockholder, member or partner of the Members or, (ii) is or was serving at the
request of the Company as a director, officer, employee or agent of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, trust or other enterprise (a “Subject Enterprise”) (each person that
may be indemnified under clause (i) or (ii), an “Indemnified Person”), in
accordance with and to the fullest extent permitted under the laws of the State
of Delaware as the same may be amended from time to time, including the
advancement of expenses incurred by the Indemnified Person in defending any such
threatened, pending or completed Proceeding. To the extent the present or former
spouse(s) of any Indemnified Person is made a party or is threatened to be made
a party to any Proceeding solely by virtue of his or her marital relationship to
such Indemnified Person, such spouse shall be indemnified hereunder to the
fullest extent permitted by the laws of the State of Delaware as the same may be
amended from time to time. Except as the Board in its discretion (but subject to
applicable law) may otherwise determine, such indemnification shall be afforded
only if such person within 5 business days after his becoming aware of the
institution of such Proceeding, shall have notified in writing by registered or
certified mail, the Chief Executive Officer, President or Secretary of the
Company of the institution of such Proceeding, and shall have furnished such
Chief Executive Officer, President or Secretary with true copies of all papers
served upon or otherwise received by such person relating to such Proceeding,
and shall make available to officers or counsel of the Company all information
necessary to keep the Company currently advised as to the status of such
Proceeding, and permit the Company, at its option and expense, at any time
during the course of such Proceeding, through counsel of the Company’s choosing,
to participate in or direct the defense thereof in good faith, and in case of
any proposed settlement of any Proceeding the defense of which is not directed
by the Company, to submit the proposed terms and conditions thereof to the Board
for its approval, failing which no indemnification hereunder shall be afforded
for any such settlement. Such indemnification shall be a contract right and as
such shall run to the benefit of any Indemnified Person while this Article VI is
in effect. Any repeal or amendment of this Article VI shall be prospective only
and shall not limit the rights of any such Indemnified Person, or the
obligations of the Company with respect to any claim arising from or related to
the services of such person in any of the foregoing capacities prior to any such
repeal or amendment to this Article VI. The rights of indemnification under the
foregoing provisions shall inure to the benefit of the successors, assigns,
heirs, executors, administrators and personal representatives of any Indemnified
Person. Such indemnification as hereinabove provided shall not be deemed
exclusive of any other rights to which those indemnified may be entitled under
any statute, agreement, resolution of the Member, the Board or officers, or
otherwise.

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Section 9.2    Subrogation. In the event the Company shall be obligated to
indemnify any Indemnified Person pursuant to clause (ii) of the first sentence
of Section 6.1, the Company shall be subrogated to all rights of such
Indemnified Person against, or otherwise to receive indemnification from, each
Subject Enterprise with respect to or on account of the Proceeding giving rise
to the Company’s obligation to indemnify such Indemnified Person pursuant to
clause (ii) of the first sentence of Section 6.1, including without limitation
any and all rights of such Indemnified Person to indemnification from such
Subject Enterprise under the articles or certificate of incorporation, bylaws,
regulations, limited liability company agreement, partnership agreement or other
organizational documents of such Subject Enterprise or any agreement between
such Indemnified Person and such Subject Enterprise.
ARTICLE X    
ASSIGNMENT OF MEMBERSHIP INTERESTS
The Class A Members may transfer, convey, assign or pledge all or any portion of
such Class A Member’s Membership Interest in the Company at any time, subject to
Section 12.3. No portion of the Membership Interest of the Class B Member may be
transferred, conveyed, assigned or pledged at any time without the prior
approval of Class A Members holding at least a majority of the then outstanding
Class A Common Units, except for Permitted Transfers. Upon any assignment,
conveyance or transfer permitted hereunder, the assignee shall succeed to the
rights and obligations of the assigning Member in respect of its interests in
the Company so transferred and such assignee shall become a member in the
Company; provided, however, that such assignee must agree to be bound by the
terms of this Agreement, and evidence such agreement by executing a copy of this
Agreement or a joinder thereto simultaneously with receiving such assignment of
Membership Interests and as a condition to being admitted as a Member in the
Company. Notwithstanding anything to the contrary contained herein, no such
transfer of a Member’s interest in the Company shall operate to dissolve the
Company.
ARTICLE XI    
RESIGNATION
No Member may resign from the Company except upon an assignment by such Member
of 100% of such Member’s interests in the Company in accordance with Article X,
in which case such Member may resign at any time upon or after the effectiveness
of such assignment.
ARTICLE XII    
BUY-OUT AND BUY-DOWN OF THE PROFITS INTEREST
Section 12.1    Optional Buy-Out of the Profits Interest in Full. At any time,
the Class A Members or the Company may elect to purchase all of the Class B
Common Units from the Class B Member by (i) providing written notice of such
election to the Class B Member specifying a date for such purchase (the
“Optional Buy-Out Date”), which date may not be more than 20 nor less than 10
days from the date of such notice, and (ii) paying to the Class B Member on the
Optional Buy-Out Date an amount equal to the sum of (A) the Profits Interest
Balance Amount, and (B) the Unpaid Profits Interest Amount, each as of such
Optional Buy-Out Date (the “Optional Buy-Out Price”).

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Section 12.2    Optional Buy-Down of the Profits Interest. At any time, and from
time-to-time, the Class A Members or the Company may elect to buy-down the
Profits Interest Balance Amount by providing written notice of such election to
the Class B Member specifying the amount it intends to pay toward such buy-down
and specifying a date for such buy-down (the “Optional Buy-Down Date”), which
date may not be more than 20 nor less than 10 days from the date of such notice.
Payment of such amount will be made on the Optional Buy-Down Date, and the
Profits Interest Balance Amount will be reduced on such date by the amount of
such payment.
Section 12.3    Mandatory Buy-Out of the Profits Interest upon a UNEV Sale
Event.
(a)    Upon a UNEV Sale Event, the Class A Members or the Company will (i)
promptly (and in any event within 10 business days) notify the Class B Member in
writing of such UNEV Sale Event, specifying in reasonable detail the nature of
such UNEV Sale Event and the proceeds received by it or any of its Affiliates in
connection with such UNEV Sale Event, and (ii) within 30 days of such UNEV Sale
Event (or, if the fair market value of the Class B Common Units is being
determined under Section 12.3(c), within 30 days after such determination
becomes final as provided in such Section 12.3(c)) (the “Mandatory Buy-Out
Date”), purchase all, but not less than all, of the Class B Member’s Class B
Common Units for a price equal to the Mandatory Buy-Out Price; provided,
however, that if the UNEV Sale Event relates to a transaction by the Class A
Member within the meaning of clause (B) of the definition of UNEV Sale Event,
then such transaction may not occur prior to the payment of the Mandatory
Buy-Out Price; provided further, however, that if the UNEV Sale Event is a UNEV
Sell-Down, then, instead of purchasing all of the Class B Common Units, the
Class A Member or the Company will buy-down the Profits Interest Balance Amount
by an amount equal to the Corresponding Percentage of the Profits Interest
Balance Amount (a “Mandatory Buy-Down”). Payment for a Mandatory Buy-Down will
be made within 30 days of the UNEV Sell-Down (except as provided in the first
proviso above), and on such date the Profits Interest Balance Amount will be
reduced by the amount of such payment.
(b)    The term “Mandatory Buy-Out Price” means:
(i)    if the UNEV Sale Event occurs before July 1, 2016, an amount equal to the
Profits Interest Balance Amount as of such Mandatory Buy-Out Date (as indicated
for such date in the table attached as Exhibit 2, using the table labeled
“3-year Giveback Scenario” if the Wood Cross Expansion Completion Date has
occurred by July 1, 2015, and the table labeled “4-year Giveback Scenario” if
the Woods Cross Expansion Completion Date has not occurred by July 1, 2015);
(ii)    if the UNEV Sale Event occurs on or after July 1, 2016, at the option of
the Class A Member or the Company (as applicable), either:
(A)    the sum of (1) the Profits Interest Balance Amount, and (2) the Unpaid
Profits Interest Amount, each as of such Mandatory Buy-Out Date; or
(B)    the fair market value of the Class B Common Units as of such Mandatory
Buy-Out Date, as determined in accordance with Section 12.3(c).

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


(c)    The fair market value of the Class B Common Units shall initially be
determined by an independent appraiser or investment banker of national
prominence selected by the Class A Members or the Company (as applicable) (the
“Class A Appraiser”). The Class A Members or Company (as applicable) shall
provide the Class B Member with written notice and a copy of the determination
of the Class A Appraiser promptly following its receipt thereof. If the Class B
Member does not object to such valuation within 30 days following its receipt of
such notice and determination, such determination shall be final and binding on
the parties. If the Class B Member does object to such valuation within such 30
day period, then the Class B Member shall promptly retain a different,
independent appraiser or investment banker of national prominence (the “Class B
Appraiser”), which shall make its own determination of the fair market value of
the Class B Common Units. The Class B Member shall provide the Class A Members
or the Company (as applicable) with a copy of the determination of the Class B
Appraiser promptly following its receipt thereof. If the Class A Members or the
Company (as applicable) do not object to such valuation within 30 days following
its receipt of such determination, such determination shall be final and binding
on the parties. If the Class A Members or Company (as applicable) do object to
such valuation within such 30 day period, then the Class A Appraiser and the
Class B Appraiser shall select a third appraiser or investment banker of
national prominence (the “Independent Appraiser”), which shall make its own
determination of the fair market value of the Class B Common Units, which
determination shall be final and binding on the parties. The fees and expenses
of the Class A Appraiser will be borne entirely by the Class A Members or the
Company (as applicable). The fees and expenses of the Class B Appraiser will be
borne by entirely by the Class B Member. The fees and expenses of the
Independent Appraiser will be paid proportionately by the Class A Members (or
the Company, as applicable) and the Class B Member based upon the proximity of
the determination made by the appraiser’s selected by them to the Independent
Appraiser’s determination. For example, if the Class A Appraiser’s determination
was $100, the Class B Appraiser’s determination was $200, and the Independent
Appraiser’s determination was $120, then the Class A Members (or the Company, as
applicable) would pay 20% of the Independent Appraiser’s fees and expenses, and
the Class B Member would pay 80% of such fees and expenses.
Section 12.4    Further Assurances; Documents. On any Optional Buy-Out Date or
Mandatory Buyout Date, the Company, the Class A Members and the Class B Member
shall (x) execute and deliver such documents, agreements, assignments and
instruments, and take such further actions, as are necessary or reasonably
requested by the Class A Members (or the Company, as applicable) to transfer and
assign such Class B Common Units to the Class A Members (or the Company, as
applicable), and (y) if, as of such date, the General Partner has not yet
forgone all of the Incentive Distribution Rights that it is required to forego
pursuant to the Waiver, take such action as is necessary to cause the General
Partner to terminate the Waiver effective as of such date.
ARTICLE XIII    
DISSOLUTION AND LIQUIDATION
Section 13.1    Dissolution. The Company shall be dissolved upon the occurrence
of any dissolution event specified in the DLLCA; provided, however, that
notwithstanding the foregoing, the Company shall not dissolve upon the
occurrence of any of the events described in Section 18‑801(a)(4) of the DLLCA
(including, without limitation, the death or bankruptcy of the Members).

 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#

--------------------------------------------------------------------------------


Section 13.2    Effect of Dissolution. Upon dissolution, the Company shall cease
carrying on its business but shall not terminate until the winding up of the
affairs of the Company is completed, the assets of the Company shall have been
distributed as provided below and a Certificate of Cancellation of the Company
under the DLLCA has been filed in the office of the Secretary of State of the
State of Delaware.
Section 13.3    Liquidation Upon Dissolution. Upon the dissolution of the
Company, sole and plenary authority to effectuate the liquidation of the assets
of the Company shall be vested in the Board, which shall have full power and
authority to sell, assign and encumber any and all of the Company’s assets and
to wind up and liquidate the affairs of the Company in an orderly and
business-like manner. The proceeds of liquidation of the assets of the Company
distributable upon a dissolution and winding up of the Company shall be applied
in the following order of priority:
(a)    first, to the creditors of the Company, including creditors who are
members, in the order of priority provided by law, in satisfaction of all
liabilities and obligations of the Company (of any nature whatsoever, including,
without limitation, fixed or contingent, matured or unmatured, legal or
equitable, secured or unsecured), whether by payment or the making of reasonable
provision for payment thereof; and
(b)    thereafter, to the Members in accordance with the amounts such Members
would receive if the remaining proceeds of liquidation were Distributed in
accordance with Section 12.3, in which case the Class B Member shall receive
only the Mandatory Buy-Out Price as determined in accordance with Section 12.3,
and the Class A Members shall receive all remaining amounts.
Section 13.4    Winding Up and Certificate of Cancellation. The winding up of
the Company shall be completed when all of its debts, liabilities and
obligations have been paid and discharged or reasonably adequate provision
therefor has been made, and all of the remaining property and assets of the
Company have been distributed to the Members. Upon the completion of the winding
up of the Company, a Certificate of Cancellation of the Company shall be filed
in the office of the Secretary of State of the State of Delaware.
ARTICLE XIV    
AMENDMENT
This Agreement may be amended or modified only by a written instrument executed
by the Class A Members; provided, however, that, while any Class B Common Units
remain outstanding, the Class B Member must consent to any amendment that would
adversely affect the rights and privileges of the holder of Class B Common
Units, increase the liability or duties of the holder of Class B Common Units or
require additional contributions by the holder of Class B Common Units. In
addition, the terms or conditions hereof may be waived by a written instrument
executed by the party waiving compliance.
[Signatures appear on the following page.]
IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date first written above.
COMPANY:


HEP UNEV HOLDINGS LLC






By:     /s/ Matthew P. Clifton                
Name:    Matthew P. Clifton
Title: Chief Executive Officer and President




MEMBERS:


HOLLY ENERGY PARTNERS, L.P.


By:     HEP Logistics Holdings, L.P.
its General Partner


By:    Holly Logistic Services, L.L.C.
its General Partner






By: /s/ Matthew P. Clifton        
Name: Matthew P. Clifton
Title: Chief Executive Officer and     President




HOLLYFRONTIER HOLDINGS LLC






By:         /s/ Michael C. Jennings        
Name:    Michael C. Jennings
Title: Chief Executive Officer and President




EXHIBIT 1


EXAMPLE PROFITS INTEREST BALANCE AMOUNT CALCULATION


[See Attached.]

 
Exhibit 1
 
Example Profits Interest Balance Amount Calculations
 
 
 
 
 
 
 
 
Example Profits Interest Balance Amount Calculations (all amounts are in
millions; assumes WX expansion completed by end of year 3; assumes 1x annual
payment in subsequent year)
  
Contract Year
Profits Interest Balance Amount applciable for this Contract Year*
Hypothetical Profits Interest payment made in this Contract Year (with respect
to prior Contract Year EBITDA)*
Total of all Profits Interest payments (after payment in this Contract Year)
Profits Interest Balance Amount after payment in this Contract Year (and before
accrual of 7% applicable rate)
Profits Interest Balance Amount for next Contract Year (including accrual of 7%
applicable rate)
 
4*
N/A*


$
—


$
—


N/A


$
33.82


 
5
$
33.82


$
5


$
5


$
28.82


$
30.84


 
6
$
30.84


$
5


$
10


$
25.84


$
27.65


 
7
$
27.65


$
5


$
15


$
22.65


$
24.23


 
8
$
24.23


$
5


$
20


$
19.23


$
20.58


 
9
$
20.58


$
5


$
25


$
15.58


$
16.67


 
10
$
16.67


$
5


$
30


$
11.67


$
12.48


 
11
$
12.48


$
5


$
35


$
7.48


$
8.01


 
12
$
8.01


$
5


$
40


$
3.01


$
3.22


 
13
$
3.22


$
3.22


$
43.22


$
—


$
—


 
14
$
—


$
—


$
43.22


$
—


$
—


 
15
$
—


$
—


$
43.22


$
—


$
—


 
16
$
—


$
—


$
43.22


$
—


$
—


 
17
$
—


$
—


$
43.22


$
—


$
—


 
18
$
—


$
—


$
43.22


$
—


$
—


 
19
$
—


$
—


$
43.22


$
—


$
—


 
20
$
—


$
—


$
43.22


$
—


$
—


 
 
 
 
 
 
 
 
 
       * * * Profits Interest Amount fully paid in Year 13.
 
 
 
 
 
 
 
 
 
Formula for Determining Profits Interest Balance Amount for Contract Year n+1:
 
 
 
 
 
 
 
 
Variables:
 
 
 
 
 
 
PI(n)
>> Profits Interest payments made in Contract Year n (with respect to
 
 
prior Contract Year EBITDA)
 
 
 
 
BA(n)
>> Profits Interest Balance Amount applciable for Contract Year n
 
 
 
 
 
 
 
 
Formula:
 
 
 
 
 
 
BA(n+1) =
[ BA(n) - PI(n) ] + ( [ BA(n) - PI(n) ] * .07 )
 
 
 
 
 
 
 
 
 
 
BA(n+1)  =
[ BA(n) - PI(n) ] * 1 .07
>>> Column G in above spreadsheet uses
 
 
 
 
this reduced formula.
 
 
 
 
 
 
 
 
 
Notes and Data Inputs:
 
 
 
 
 
* Profits Interest amounts begin to accrue during Contract Year 4; Payment of
 
Profits Interest amount for Contract Year 4 occurs in Contract Year 5.
 
 
 
 
 
 
 
 
 
Assumed hypothetical Profits Interest payment amount:
$5
 
Initial Profits Interest Balance Amount (for Contract Year 5):
$33.82
 
 
 
 
 
 
 



EXHIBIT 2


UNEV PROFITS INTEREST BALANCE AMOUNT CALCULATION (DURING WAIVER PERIOD)
$millions


3-year GP Giveback Scenario
Interest Rate    7.0%
 
 
 
GP giveback
Purchase price gap
Profits Interest
Balance Amount
 
 
6/30/2012
 
12.2
12.2
Year 1
Q1
9/30/2012
1.25
 
13.66
 
Q2
12/31/2012
1.25
 
15.15
 
Q3
3/31/2013
1.25
 
16.67
 
Q4
6/30/2013
1.25
 
18.21
Year 2
Q1
9/30/2013
1.25
 
19.78
 
Q2
12/31/2013
1.25
 
21.37
 
Q3
3/31/2014
1.25
 
23.00
 
Q4
6/30/2014
1.25
 
24.65
Year 3
Q1
9/30/2014
1.25
 
26.33
 
Q2
12/31/2014
1.25
 
28.04
 
Q3
3/31/2015
1.25
 
29.78
 
Q4
6/30/2015
1.25
 
31.55
Year 4
Q1
9/30/2015
-
 
32.11
 
Q2
12/31/2015
-
 
32.67
 
Q3
3/31/2016
-
 
33.24
 
Q4
6/30/2016
-
 
33.82



4-year GP Giveback Scenario
Interest Rate    7.0%
 
 
 
GP giveback
Purchase price gap
Profits Interest
Balance Amount
 
 
6/30/2012
 
12.2
12.2
Year 1
Q1
9/30/2012
1.25
 
13.66
 
Q2
12/31/2012
1.25
 
15.15
 
Q3
3/31/2013
1.25
 
16.67
 
Q4
6/30/2013
1.25
 
18.21
Year 2
Q1
9/30/2013
1.25
 
19.78
 
Q2
12/31/2013
1.25
 
21.37
 
Q3
3/31/2014
1.25
 
23.00
 
Q4
6/30/2014
1.25
 
24.65
Year 3
Q1
9/30/2014
1.25
 
26.33
 
Q2
12/31/2014
1.25
 
28.04
 
Q3
3/31/2015
1.25
 
29.78
 
Q4
6/30/2015
1.25
 
31.55
Year 4
Q1
9/30/2015
1.25
 
33.36
 
Q2
12/31/2015
1.25
 
35.19
 
Q3
3/31/2016
1.25
 
37.06
 
Q4
6/30/2016
1.25
 
38.96




 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HEP UNEV HOLDINGS LLC
JULY 12, 2012


#PageNum#